Title: To Benjamin Franklin from Benjamin Pierce et al., 3 March 1779
From: Pierce, Benjamin
To: Franklin, Benjamin


May it please your Excellency,
Brest Harbor, Alliance FrigateMarch 3d. 1779.
The known goodness of your disposition and firm attachment to the Welfare of America has emboldned us to make application to your Excellency in this manner in preference to any other, being destitute of Friends in France, and ignorant of the method made use of for the redress of grievances. Some of us applied, upon our Arrival here to Captain Landais for the Provision allowed us in other Frigates, and received his assurance that if we would give him an Obligation to pay for the same in Case the Navy Board at Boston did not allow it, that it should be granted; upon our complying with his request, received for answer that our complaisant Letter should be forwarded to your Excellency our Provision in many respects being shortned, demanded the Continental Allowance, and was denied, unless the foremast men would insist upon it.
Upon the Commencement of Hostilities in America it required the Serious attention of every friend to his Country, the love of Liberty and revenge for our injured brethren, induced us upon the first Establishment of a Navy to exert ourselves for the Public Welfare as well as our own honor, in this Service we have continued ’till the present time, many of us captur’d Stript of our Clothes, in Prison for many months, and upon our return order’d to France without the Benefit of a Cruize.
The depreciation of Paper Currency is so great in America at present; that our monthly wages (twelve or fifteen dollars) is not more than equal to Two Dollars here,—therefore beg your Excellency would be pleas’d to give orders to the Agent to pay us our Wages now due sufficient to cloath ourselves as becomes our Stations, and the Honors of the Country We Serve.
We have the Honor to be, your Excellency’s most obedient and very huml Servants.
Benja Pierce GunnerJohn Darling BoatswainJames Bragg CarpenterLewis Larchar Master’s mateThomas FitzGerald … do:James Hogan—MidshipmanArthur Robertson … do. …James Lynd. … do. …Natha. Marston. … do. …James Daly Surgeon’s mateSamuel Guild. … do. …Fitch Pool … capts: Clerk
 
Addressed: His Excellency, / Benjamin Franklin Esqr. / Minister Plenipotentiary at the Court of / Versailles, / Paris
  
Endorsed: Warrant Officers of the Alliance. Provision—Cloathing / Officers of the Alliance March 3d. 1779 complaining of short Allowance
